                                                   U.S. Department of State
                               CERTIFICATE TO BE ATTACHED TO DOCUMENTARY
                                  EVIDENCE ACCOMPANYING REQUISITIONS IN
                                        THE UNITED STATES FOR EXTRADITION
                                            AMERICAN FOREIGN SERVICE


                                                                                        05-20-2014
                                                                               Place and Date (mm-dd-yyyy)

                             Paul L. Boyd                                                     Consul General
                              Name
                  tes of America at                                            Seoul, Korea

                  t the annexed papers, being                             supporting documents



 prop              ed upon an application for the extradition from the United States of America
                                Hyukkee YOO, Heakyung KIM and Pilbae KIM


 chars    ith      rime of            violating the Act on the Aggravated Punishment, etc.,

  of S    c Es      *c Crimes (Embezzlement)

 alleg    hay       n committed in                                         Republic of Korea

 are p    ly a      tally authenticated so as to entitle them to be received in evidence for similar purposes by

 the tn   Is of                                Republic of Korea

 as re                8, United States Code, Section 3190.

          ness       reof I hereunto sign my name and cause my seal of office to be affixed

                      20th               day of                              May 2014
                                                                           Month and Year




                                                                    Paul L. Boyd, Consul General
                                                             Type Name and Title of Certifying Officer
                                                                  of the United States of America.




DS-36
04-2007
                                                                                                               EX-YOO-00001
                                                      III




                                           MINISTRY OF JUSTICE
                                              Republic of Korea




                                 7d,   t-4173, 7jHi1l 011 Ell 11-
                                                               -             ci1115A




                  rilff01                t-                     1 1T-1 1--51 11-1                 11-4,
                                                                                        3- M71, 7,A 7d,
MIA          -0-1711---9-1   t
 -1 r-1-•
 1




     cdoll                                        sdt:,11- A-1-1A-)                           AP11-6-1-a--/
                                                             tilt_tii921±
                                                                        11 011




                                                                      tilt5-,1-T11   Al a




                                                               -21-

                                                                                                EX-YOO-00002
                             Dapanda Co.,      KIM Pil Bae    MOREAL
               0 -02-28         Ltd.          SONG Guk-bin    DESIGN     80,000,000     Design Consulting Service Fee

          —                  Dapanda Co.,      KIM Pil Bae    MOREAL
     30       2011-03-31                                                 80,000,000     Design Consulting Service Fee
                                 Ltd.         SONG Guk-bin    DESIGN

     31       2011-04-30     Dapanda Co.,      KIM Pil Bae    MOREAL
                                 Ltd.         SONG Guk-bin    DESIGN     80,000,000     Design Consulting Service Fee

     32       2011-05-31     Dapanda Co.,      KIM Pil Bae    MOREAL
                                 Ltd.         SONG Guk-bin    DESIGN     80,000,000     Design Consulting Service Fee

 33           2011-06-30     Dapanda Co.,     KIM Pil Bae     MOREAL
                                 Ltd.        SONG Guk-bin     DESIGN     80,000,000     Design Consulting Service Fee

 34           2011-07-31     Dapanda Co.,     KIM Pil Bae     MOREAL
                                 Ltd.        SONG Guk-bin     DESIGN     80,000,000     Design Consulting Service Fee

 35        2011-08-31        Dapanda Co.,     KIM Pil Bae     MOREAL
                                 Ltd.        SONG Guk-bin     DESIGN     80,000,000     Design Consulting Service Fee

 36        2011-09-30        Dapanda Co.,     Pil-bae SONG    MOREAL
                                 Ltd.            Guk-bin                80,000,000     Design Consulting Service Fee
                                                              DESIGN

 37        2011-10-31       Dapanda Co.,      KIM Pil Bae     MOREAL
                                Ltd.         SONG Guk-bin     DESIGN    80,000,000     Design Consulting Service Fee

 38        2011-11-30       Dapanda Co.,      KIM Pil Bae     MOREAL
                                Ltd.         SONG Guk-bin     DESIGN    80,000,000     Design Consulting Service Fee

 39        2011-12-31       Dapanda Co.,      KIM Pil Bae     MOREAL
                                Ltd.         SONG Guk-bin     DESIGN    80,000,000     Design Consulting Service Fee

                            Dapanda Co.,      KIM Pil Bae     MOREAL
 40        2012-01-31                                                   80,000,000     Design Consulting Service Fee
                                Ltd.         SONG Guk-bin     DESIGN

 41        2012-02-29       Dapanda Co.,      KIM Pil Bae    MOREAL
                                Ltd.         SONG Guk-bin    DESIGN     80,000,000     Design Consulting Service Fee

 42        2012-03-31       Dapanda Co.,      KIM Pil Bae    MOREAL
                                Ltd.         SONG Guk-bin    DESIGN     80,000,000     Design Consulting Service Fee

 43        2012-04-30       Dapanda Co.,      KIM Pil Bae    MOREAL
                                Ltd.         SONG Guk-bin    DESIGN     80,000,000     Design Consulting Service Fee

 44        2012-05-31       Dapanda Co.,      KIM Pil Bae    MOREAL
                                Ltd.         SONG Guk-bin    DESIGN     80,000,000     Design Consulting Service Fee

 45        2012-06-30       Dapanda Co.,      KIM Pil Bae    MOREAL
                               Ltd.          SONG Guk-bin    DESIGN     80,000,000     Design Consulting Service Fee

46         2012-07-31       Dapanda Co.,     IUM Pil Bae     MOREAL
                                Ltd.        SONG Guk-bin     DESIGN     80,000,000    Design Consulting Service Fee

47        2012-08-31       Dapanda Co.,      KIM Pil Bae     MOREAL
                               Ltd.         SONG Guk-bin     DESIGN    80,000,000     Design Consulting Service Fee

48        2012-09-30       Dapanda Co.,      KIM Pil Bae     MOREAL
                               Ltd.         SONG Guk-bin     DESIGN    80,000,000     Design Consulting Service Fee

49        2012-10-31       Dapanda Co.,      KIM Pil Bae     MOREAL
                               Ltd.         SONG Guk-bin     DESIGN    80,000,000     Design Consulting Service Fee

50        2012-11-30       Dapanda Co.,      KIM Pil Bae     MOREAL
                               Ltd.         SONG Guk-bin     DESIGN    80,000,000     Design Consulting Service Fee

51        2012-12-31       Dapanda Co.,      KIM Pil Bae     MOREAL
                               Ltd.         SONG Guk-bin     DESIGN    80,000,000     Design Consulting Service Fee

52        2013-01-31       Dapanda Co.,      KIM Pil Bae     MOREAL
                               Ltd.         SONG Guk-bin     DESIGN    80,000,000     Design Consulting Service Fee

53        2013-02-28       Dapanda Co.,      KIM Pil Bae     MOREAL
                               Ltd.         SONG Guk-bin     DESIGN    80,000,000     Design Consulting Service Fee

54        2013-03-31       Dapanda Co.,      KIM Pil Bae     MOREAL
                               Ltd.         SONG Guk-bin     DESIGN    80,000,000     Design Consulting Service Fee

55        2013-04-30       Dapanda Co.,      KIM Pil Bae     MOREAL
                               Ltd.         SONG Guk-bin     DESIGN    80,000,000     Design Consulting Service Fee

56        2013-05-31       Dapanda Co.,      KIM Pil Bae     MOREAL
                               Ltd.         SONG Guk-bin     DESIGN    80,000,000     Design Consulting Service Fee

57        2013-06-30       Dapanda Co.,      KIM Pil Bae     MOREAL
                               Ltd.         SONG Guk-bin     DESIGN    80,000,000     Design Consulting Service Fee

58        2013-07-31       Dapanda Co.,      KIM Pil Bae     MOREAL
                               Ltd.         SONG Guk-bin     DESIGN    80,000,000     Design Consulting Service Fee
                                                                                                          EX-YOO-00003
r11 -81- vi -X- °14_1 A111-4,1tA                                        cisl_          cC, 1                                    511- 111
1999. 12. 20. IJlt,                            1                                            71           11,1 A`I'l -1°r A
                                                                                                                         - 71-E-
11:-X-SLK
-         (ZI_V_T-71 -7-14(11 °HI Avv--a-                                                        c'S




 1.1. -v-01-c-5- rlit-1-71- - 1A-7-*                                            0114001-761t.61 761 A1-6j. J--(Z.1--;752 1995k4

        'A Al           °11               -81-°c1 2L,1_                                                     cZ1.2r's                 K_.1_      ig9,1-A121,
        1998Id                                                  91- *'1°I1                   t1-13,1 °I1A1                7jAl-

                          --i -           -        -      ja                ts-M - 2001. riVM-17]." - 1-F)-1 01'1 -6-1-0c1 761 A1-.f.
               --2-51           t0 1171- 1                                                  cd           K-131-                                °11 -E-71T31-
                        (0_           LlItl-k92-c21 VAPA 34 VA1- 4°11                                                                t.14 01 A1-Z3A-
                                              912c7:           °.-j 761 4          Al 01 A1?±1                                               oi 0 .
                                                                                                                                        V-31 ,\A


 1.2.                               7-61 A1-1-E- 21
                                                  -A1Z-                                           Al 1 t-q1
                                    2F-Al-ta       2r-          ,. --
                                                               9)37             7(1 t 14.    1 i -81" c`i 21- Al * ta           21- --V-     V*. 2F-A1-71-
                  5118 761 4 -1E- A1- ±1 71± 41 -2-                                                                    -81-57--, 71
                                                         PlA 'LI-Ay 1                              Y-4714                71±
        7dA1-71-              71±                        °11          ]IA11 } 1 1 --%1 01
                                    PIA-1 ',4111 -a- a- V                                         °I1 71±t}a-1 91*. =a-11-1- 01 A1-71--e7:
                              s21                        La-                OA *
                                                                            -                    61 'A      ("11 71±1 * -6r 1- a 9,1



2.   -Prq 711 511_11_

 2.1.                           1972. 11. 10. ril-q_113,1--01A1 vtt-                                              rflt_1171--                      -8-1-1=6-

        1-11                    1=2 r11 -                        11Y) 6161 51i13_1 °Ii.                                                      'NY1001671'

                    t1:11,92-                   -R-               tta 91i=2-131,                                   'HYUK KEE YO0'0,),
                                                                                                                                              EX-YOO-00004
  2.2. 11           LP]        Al-       - -8-      7171-                                                     4E01- 713A-011
                  Ai-A °I                        14t 1-

  2.3. -Pr-M            -17
                         -7 P.M-               cg              , 2013. 8. 18. YE                            Of- r.1-71--      1771A
         -71----6" -1-1         -1-1 9,1:11-                131 --c)11                                                 .




3. Al-V1 _1•17,1.4




 3.1.1. 2014. 4. 16.                     -0_-1112 Al -6J       J.IEc.1-111-r1-011A1                                             71 71
                        2T
                        --L                    ''.1=1--
                                                   - 4---A1--v---V-'011A11
                                                                        --:-                 Eci- ca            -1--1 °Vol 01
                                                                                                             A111
           01A1          If           -8•01-445=1                                      ±-19-4A1-°1 (---)11t111.6-11-°--°-1 A-I
          13-1-           Acf -1=-521-9-117- -?-1121-°1-14-°11                                                Ts}

3.1.2.              A         7 c]JA-I              171
                                                                                 Pi _17=g-co                                  Ri -Ta
         7114-5--e
                 - //VI. IA -Alai:71- ra--it---81 -21 .%..-q1 1°131 -14----c21011A1 1J1-1
                        6 H,          ED            1,1 1 t-11               L     711VA1-                           41 --7-ErJ1, 2
                                                    711VA1-                                              Al °JAI- 1
         Al                              * 7J*                                   -Y-4011A1 131Y,V_
                                               AIV1
                                                  1•1-2- °TO: ;Ill* 31 rflli31-v-1-3-


3.1.3. 61°11                   a-1
                                 -4                                 Aol4A1-71 1111-a-                               1995.1 '7---;-
         5 -1I            i 41-4 -g- Al -37--1A--.° All s'---a*-521                     -8-111 °I el -a-±              111-
         et1-01-                         -Y-1711          5,600M1                        50°11           VA1-Z-
                    1                1111                 01 17151 9LT-1,                                            AIM=        711
                              ,1-A1--v-a-/ Al,
                              7                     1 -Pr 7d•_1-                   =g-71.1                 1=E1-46-1- 714, *Lg.
                         YiA                                             11,11
                                                                             c7:                       A-111-g- Y.
              5141°                                 1c)(1-6-
                                                          . 1-tdA-1                              .-(-15-1 APO:* 1F-01*         Ttli
                                                                                                                           EX-YOO-00005

                                                                    2
                                             ja- 461           471               411                               c'lt11'
        11)    5-1 I V-, a ei trj:
              7111 t1-4 VAti- 1A1A.1                                           21---               Al--a
                                                                                                          . 1 01
                                                                                                     -V-_-z,1
        4714           }71fl -2- t1PaR_I
                 4-1----4711 !19 *


 3.2. --1--47P-1-


321 --g-tg2r"Al-V-f-)_- 711Z_Al-P-1      7114A1--2- V- -§1711A1-
                                      .1.&11--1---q1 414         71:11M, (-; -)u-l-Ac1-9-1                 61Al-
       °1Al- 3-7-14-V-,
                           -c21      °1A1-             (----)01--8111'-'1 4   °1Al- 611

       ▪      t°1A1-                  14°1-1                         11       -9Y1I

       •      7JA1-        V, ul-q1-49-1 4A1- 7TA                                        - 61-%aL, 4 Al
                                                                   3A--K4A- 701301-g- Z)--A1-'

       ,1}1 TA-1-V--1,1*V                    20_A-R1 4 Al                              cd.311-

                -ITO;                               Al- lr-Thiq 71VII


                       *ill 01,                 71, 7941-1-, 7di V_ 4         7J-T-.                                61
3.2.2. _a
                                  -61 711                                     cit -114                       -8-M 71011
        °J,
                                                                                                                   71
        711           %In Aj_14-1 Al-4111, Al-A --;1111
                              -1 qt1-%3-7,I 61 7111                                              71 -1-1141711 iAl-
                 -    °I-4%*

                                                                    71P-1
 3.2.3. -fi l=1,1-1--4V-°: 2014. 4. 30.*E1 2014. 5. 8.7/1-1 --or rM
                                             711711 31-4                                                * -1 -8-11



                                                                                                 1i611c0
 3.2.4. 01011 144 ---,V2r-- /k1-V-,a- 2014. 5. 8. -19-M71011 11-61-0:1
                                                                                                       la* T-9114%

                              141-a-01             7110                          TEL 7fJ               °I]
            1_11 2-1E
           '1


  3.2.5 V_Al                                        Al a N*71- 01 APLI                   A1-611



                                                                                                             EX-YOO-00006
                                                          3
                                     ViA               -1
                                                        4

   4.1.                   Lrj                 j3

          -Pr        71-qi -1141                        r-fi 1_1'02                  1114 71-                                       1 3z--
          1V- 11                     2112.:, VA                   355Z2_ i1 -6-j-(vd)011                               43-171-511
                                                                                                                          -       -T-1131(31
          %14APT1-1-:7.
  4.1.1. 4:4= 7];_—_-                                                             1 1 19.44%* _--f)r-O-1-13,1A1, Pr] AA1--E-
          -MI    -a 711 (4.1kt                 (--T-)-4 °1-177-7-aei '4/ (T)                                  ( --)4 37:14,

                                                                                                   '61}1
                )1*                                                                Ad-A1- **            1%14-1:-               At 2005. 11.
          28.1 A-}                                              69-3 14-011                                                                   4_,
                       4 ;11A1-0I1 7O}4                                     Al-/N *°1 V4°11_7_4 7 ]VAI-
          -2)12401 '19:11-17'
                          ,ER'                              1201-W°                                 1 (i)13-1°
 4.1.2. *7J                  ()A-1}.                                                                    2010. 3.1 (zit] i=,--)D-j-T-
                     558-10, 565-301 91                                      Al--17--/N opt r-j-Al                     -
                                                                                                                       4A1-71- eiz,a          -11:
                           c'c.                                          T- el-        ta-           71- 19'1                  7171-     cg
                                  01      (-T--)All                                 *J                               74  71_    0
                                                                                                           ; AT=      0 0-

                1`31 9:A
                       1 -(-5 111,                                                                           2-143-0L-Y_
                                       1:111V- 25,000,000114                      -,71-1g 2E-                         A-E--a- 9J, 4(44 I
                         =                                      tg-F-_,A_q
                                                                       -   25,000,0001_4* +F'-'6,1                        IV]
                              -7
                              11-                      7) ,-)         1A1Y„ 401,             Lt1     E1      2014.       3.177M            ra
         25,000,000-v14                                                                              %7l} 1,225,000,000V* 41
                                                                                                                           ,
                 14-
4.1.3.                     K -)-9-?-11%-c171-°1                                           cV11-- 261-                   sd      Al- tfl -R- oJ
         Al- +14 4 9+ 011i-N81-cl, 2010. 4.1 Al a 701-1171
                                                         1-T- 121- A01 *                                             4-4°11 912E-: 1E-4
         t -11-(Zr APT /N c91A1, Ol-A} 144 A1-71-

                     T-01-4          ta               71-             ii, 4 911-1 -                %I 417
                                                                                                        -7       1
                -3      1<:Z1             0   01                 01
                                                                         1 0(14-1
                                                                               14. V- -13- 1 01                                  alls21471-
         i sA    caulA-01' 011                                                               VT`}011LY- '7,10P1-1÷rw'


                                                                                                                                 EX-YOO-00007
         30,000,000-V-a-                               1J1 Y, -81- -al 2013. 12.17)1-1
         ufiV- 20,000,000-V 3E.E 30,000,000-V1 lq% 2-L---                                                    t11 4-

                 v-711 990,000,000-V-sa:

4.1.4.   'Tr -                                          (Vr ig-       I1HE           14A1-                          01
         5_-'61-01, 2009. 1.1                                               "Lt 10-            1 E1 4 .811§1A1-71-
                                                                                                       -
                                                                                                                                         01
                   ' 01-11 '            161-1_
                                             " 011       ticEl )61- R-               -1- 4 t114 Al-                 ull

                           0.8%-1.6%-2-                                                711Q-- 1                                  =

         9,499,200-V-a-                -1qTg_i_c_l_ 3M-a- ill-y,---(31-(1 2013. 12.1771-1 (-1---) 01-t11.f_ 4
                                                                                                            1 E1
          O        -Yr                 711 5,346,311,045-V-a-                               01-2-

4.1.5. -lor m 711-2                                               A-pc-a- 0,- 2-1_1-                                      At Limo]

                                -Ts"                 2009. 1-1                              ApOflA1,

                                                           1 4 .-511-71- isol- ff-

              01 01-                                              Ad-lc:LW-A-1                                            c)--1 300,000

                         31-4 1 1,                   1 ut-E-                        17H             fi1                    1.1

         4 2'21                         31- '                            741 cLt'     A1 71 -6-1-3_-_/, 1L 17--q 8514,430t1
         _a_ A -171-           7),1 -a- Ili y, --401 2011. 12.1771-A                          328,436,704-V-a-

                   451 %1-at*
4.1.6. --Prq A-7E. ()                     21           H            c Pr-)sol-                      °E1 §1                       01A1-

                   - 1Z-E71-01, 2008. 1.1 '1.1-61I21' A1-17-011,1,
          71-1-4 i,1
                            II-011 91            41 A-71-                                    tP1 '           1.           oil ol-Pr

                                                            011                                      300,000j11                       _44

                                                                                                                    ,             Aol- a- Al-

         *011                  471-                                   1.0                                               711 (44-
                                          y.0- 114A1- -1-T-E1 18,898,710-V-a.                                               111*--(S-1- 1
         2010. 6.17/1-1 V-741 1,235,426,771-V*                                .-1Tg 01- 01
4.1.7. -pr q711=-
                -                               z-g--2)pis-1- -0,1, 2011. 2.1 (-1---)1_1t111                                         471-1

                                          -•g1it8-1-                                                      -TA

          -7-                   ia01* 0              20,000,000-t1-&-      1-W1-11.j-_,_
                                                                                      0_.      -&-- 1J1       'al       2011. 11.1
          77M 111V- 20,000,000-V1 t1- 711 200,000,0004J-a- 71 -171- %el 01* .451,61t-1-


                                                                                                                        EX-YOO-00008
                                                                         Al- 1-&-            A1- 01 Ji-'r)           oil             A1 -al-
                    1;3 01-111(Z1*i                    01
                                      t11-2-             11
                                                     71.'1                V-icl-t1114                                AA1-
               R1-811
        (zi        71g-              .g.3,:a, ( r--)1-1tlIz1 E-11R-                         71           -1-1E_ -.61-01 2013. 3.

                                                                                                      -70-A                          711c1
        7,1    'i z- 111' A          1d1A-1 , *1°1 All
                                          °11A1 131111171- 01          0 J 3101                       A11 71-1                 I V-
        Al- 91 °11 11311 Al
                                         71171- -a                        a-gf °II          3-1-7--               131-1             (Z_1
                        5---q Al-
        1°1 Al- 1.-&)- 3-771                            71.- 711-                                  vl 1 1H                     -

                           -MI    51-&11 -§1            - -E-1 3=11P-1471- r1137}___                         '1               i AHAE
         O


        PRESS INC. 1,656,598,080                                                             -y,--4 0,1 .D.2013. 12.17/1-1

          1-741 19,862,077,987-V -87                  1-T-1-fi1-- 01


4.2.                                     7-1

               71g- t}d                VA1-1=Vd- -4114V471--'6---1V.-.45A-.t1-1Ag--1-1t-.11:(V61)4.- 71

       ±t1-711                        7171
                          2014. 4. 26.                i-11=1,1-7,1 41) 011A1        Al- 701 --6l1;11                   licK1           71-PI
4.21
                                               HL        7E4-t -I1-01 91*                        Igo}                                            71
        -14-2111-
        71-                -&--111                                    11--VV                      N             -=- '31 .771A
                                                                                                              ul-t

                          ivAt-a--f2.2                          1A1°11              °1K1_                                 4 -17-i      121-Kil
         r-1-.",
                                                         -Tr        *1 (Z19.1 °J.71- 011 711 1114                      131-K_4_
         t11              01      61- 01-X- r-61
         Ell, a                    ell 711             71      fi                                                         61 *7             1-

              1i                              7-A1, L °141-1f.-
                                    °11 1-1-71-t-                              91                                   9.2171 Al171- °1r-1-.

                                                   SLPLUS011 7-1/2E01                                  1*---,             *    2L +7 1           01
         131110_ -?r1
                                                                                                                                           1,4
                                               r-1                                          *i0iE-111-f-g-
                                                                                                         61-'57                7171- Al-I

                       -7_                           AVEJ                                                    1111:1 - Q-11-Q1 131%-2-
                    9)37
               1-7:E11, (z-)'-1-1-r-1--(-51 1-175- 131-1-71-1g- iln°11(C4 500c-T1 2-3%*
          qf5-1-1
                                                                 Al 51       "   °1- °1- 01-1-

                         711 cg        A-1                                     71 a01 714-AIVI Q-1 tj.4 4 131 A1 -19-1



                                                                                                                              EX-YOO-00009
         611 Al-                       -T5-           01 V.-a---61-131                     c51        A-I 4 Al         Al- Al-I1711
                            7j.                q."a       xi

4.2.2.                       2014. 4. 25. °_11-141101-7TAVA1A-1 3,1A1- o                                           7jl "(-1---)15171- -8--N 71

                                                    Ai4 oil 20101-dolt-I 2Q-5,000T/J---V, 2011                      !E]

         3                         cco1 4-13-_-
         01 ri-•                                                                     541                              t113-1
                                                                                                                           7_                        11-1-
              ApA 01 VaL,                                          A R_Aj,                     A-Ly_pj,                      v siAj

           =-11-01
              -    Vol -1 9-1-                                                V 9111A1                    1*1-14."3-1


                  --. 2014. 5. 1. (Z1t.1.111-
4.2.3. Z-_A-1011-1-_                                                                   Al 7J Al-              i11I1 "(—T—)A1112-1-1 4I1
                                                        1:13-0     iz
                                                                                                 cd 01 e2j) 01 7.11±4.
                                                                                                                      2      %.‘
         RAJ                                  TAI 71"                    o   l 5-7

                                                               rJ. 111                     1111-1                                        41-1
                                               A1q-81- 7)101                                              acalPi AldEol
                                                                                                                                        03-0     7-10
                            Al- 7OZO1 -4 A01-51                                      -9t11                 1A1-           11-1
                         011-1 9).q."a/


4.2.4. (i-)c011, (T—)A-11-a,                                                                                                            (--)1-1-6114

                   611
                   -                                             (-T-)E-3-1           r-IA-cd.-`1 44                  -17-11-101           011 pi

         12,1_, 4 Al                                       1- -8-1=10' (el
                                                        ce3-1                                                            02 1Qo1
                                                                                                                    1 1--6-
                                                                                                                   -7



4.2.5. -11 7T=1--+-           -,         11-4-, Z.- °11                                                                 °1 -WA -0:               4011

         at            zi         4 711 01 0                   jL, 1L 1-11-2---a-                     41.101 tj.1                       Al-z_1-(-5-1 4--

         Al--E-                                   %It= (Z111 11117,E1 t                 oil JLl1              9,1*. (--T--) 014, (-1--) A-I1sr,

         ()°1-°1 01-01t                                 (T-) rfAuf, (1                                            - 14 (--T-)1s1 tVit11°-_,
                                                                                                 1:10], (-1--)11-81

                                     (r1                  A-(Z.1-°-1                 71 4111                  71       r-11 -q1:12,1           A1-

                                              '4°11                              Al ol -7- 61
          51 61 61
              -        AA. 1=E




                                                                                                                                       EX-YOO-00010
  tflVii

                                    11V471-----'1t.---°11                                         049-1          37-1- 1-4
5.1. -14-4 7171- 11.1 ta




5.1.1.

          M i355               1114
                                                        1-71- a Al            V614711-1-          2VI-J& 7111--81-

             -7: 5- 01-61-1
           out

5.1.2.
                7,4, A] IVA                          011-A-V-M                          ;111&, A112&

         r0               /347,&.(A1-71), Al 35M]-._ (367- V-), 1 351Z:( 347&.,                             -11350 a:°I AO}-

                           .
                          roftl- rt), A1355---(V Pd .11 6,1) r                             (          s21            14 °,1)
           *11E11
           91     4E-          k                                          J1-1        1-1-7111- 131-

              11-711 k 711 1Z                                               1 1 5c)--
                                                         /.0.- 1 ON 91 71-°110                    elAJ- V

           4 'IA -74°11 tr1-4
           1.             01 50 (-ca 011- V 1: 17-71                                 01A01--9-1
                                                                                            o           A od
           2. 01---T c_.11 01 5            01)61- 50-%1_                  1: 31-,4 011\J-1 'TT          o

         5.1.3.                           uol                    altiliqq°1 5              °1161-°1
                                                                 44 71-         ta    a    91




 5.1.3. -IL&Al

                                                               x111           7119-/ 011                    11 491           Al
                              A1-     -          11249
                                                                                 ci01                                   c5
                   151-J01tti,                  IA     I1253          13-._                 Ai- Vt
                                                                                                                 0 Div
                                                                                                             61 r1•
                  °I1 9        7,1sr) a 7171-*° 1-                                                      451- „AA    -1



           AI 7°-       711                                               5 51N %-91-*
                                                               1-44 91-A(.1

           1,14±1              4249a.- A1114
              rw          A1          r-14 71

                                                                      8
                                                                                                              EX-YOO-00011
              1. A1OI1                              IOI1          25Y_

               2. 17-71 ,1                                                             1=1        7- 15Y_
                                                                                        ,1_1011-1,-7:

               3. 171 101,4             AcfPl              _J- 1__.--
                                                           tt                     01                %140i1--;f1 1.0k4

                                                           LC 2_--
               4. 171 101A 111T31-9-1                                    -1q-11         tll                         7LA

                                                 aii                               171 101-A °1A0T-P1 411
               5. 471 51-A1]1                              _3-



                                               -71-°11
                     1-6-11 lvdtl °1161-P1 111.1                              HEE %13--10I1          5k4.11


              AHI                               3-41

            r1=Ibl    °1     All 44)-
                                 -                     -N-1
                                                       -

              Al

                                  -OA                                                                           7171-            7(1111
5.2. o1AJ---c21
                                                                                       9r-tal-                  200810_ 1-E1
         71-----PA.---0113atizThas'r'llt1-(4,1q)4-2-
      20141-,43            31V      1-°11 A1z,1                    ,D_1t1-%,4




    6.1. ''21-011A-1                1491 2j -01 *                       16fltstccl            1141 41

             'W-c11-1:11-tPA         ,1-(1
                                    11          )                                 1°1 %* 5-1°1



    6.2. -V-_-Zi51- V-01 4PIA-71-                          -g-           1 %-37_                   71±-471

                                                       -.4cEi Al-7d ell                                   (0.           -Of
            711}                        ±I

            crolIoN-                                                s1P11-011

                                                 rcf4A1 o1J4                           °1 4 PI

                                    (Z1 Al- Zls21                                      uf     71zL-1-1-

                                                                                                                              Vs-g-
            VV1-


     6.3.                                7JAFF---                           4-q171-71-             14pi tl- r-1-1-/ 9-RA-11,1--02

                      01-19-71-                                             174)11
                                                    61-8-Vo1 4A1-P-1 --1--A1S
                                                                       -                                           01-1-14714 * -61-

                             --71 9)             tt11oI1                                           111



                                                                                                                              EX-YOO-00012
         1_ 1=1     61.      s_51
        o.                                                 'T` 01 T"
                                                                   0
                                                                   :1•


6.4. a---A-A1-4-                    1-Y-01 1-1-4                          - 1711-1- A1471-
                                                                          1
                          talP&I-7-11                                    1201, 1 2191a-q1 2),            '1127--V01-61
      1a1
        4.Y-19N-1
                -=-3-                           1711-      L S77                            A}-

        H- 014-71- 91-g* al-Al-5_

6.5. 04 -1}1-101-1A                            q----- 2014. 5. 8.                     1-;         --pr          ..11
                                               iL --8-A71?1--a-
                                    2029. 3. 30. 771-1 ,i)J. s,-)1 A_V__ 0,-M,1--,° 2029. 3.
     30.7YN 41 1%14
                    71--t-V&I-W--q-74--VA-E-;Thm,11:(411)
     43-_-_11-
           -   Vt-      * 014;17= A1-1-17- Aioltii,                              1 -1*-s- '•
       V-T11
        .
                                       ,a1±
                                          1          911-2               9114-. (5,41
                   v4-s- R-it1-01 +A1-71-q-1                       9J-T°T.
                   J_9,t15_131, Sq-A1                   1111 2.2E7 Al-T_LPOI-511

         -111- 71i 4 APS °1                    SI ' 1 4 11, 31-7 -5-U-        All* 71
 44%4-              ftvi    IJ 11227a=011
                                                      1:71 -54--Y-2-A11-1:1A_
   91E1-- APS4                       1 A-1 -2-

                                                         2014. 5.         14.

            11 4-1 Al                76/                                  --
                                                            71-1          c!)
      0 ed
  1• 71-          71 A1- i     1           o                1-r-
                                                             1=1 •


  2. -8-M 71 011 11:V12 A127
                           -L°P01-s-51                                      1-1=11.




                                                             - 10 -
                                                                                                           EX-YOO-00013
EX-YOO-00014
i,,,771:1641 H27 EilF-1;''l




                              EX-YOO-00015
                         "TT


„ ZL 1:6
 ra
       1      4                      9.44

       71,.




                  01 -




                                              7




                               10.




                                            EX-YOO-00016
EX-YOO-00017
EX-YOO-00018
4                                                   '111 311 ,k1

                                 47A1

                           7.1


                                        Ei




    A}

                                             Ii
                     '11




         -Tr




               61.


                           AF1AE




                                                  EX-YOO-00019
)77, y




         EX-YOO-00020
                  b ,1a3t„1




2i7, 1 1-11-30

                 .?;5         fic.fi                •




                                       D..ff:ftg

   I




                                                   EX-YOO-00021
                    ,41




                                           101




— 0,8-3 1
                                      , aft,.03-81




            *7011




                          1,1',:qh,




                                                     EX-YOO-00022
EX-YOO-00023
07-21   iEAT:1'U.




                    EX-YOO-00024


                                   H [1,7
EX-YOO-00025
EX-YOO-00026
EX-YOO-00027
2 YOU'). -;   1




                  EX-YOO-00028
g   ROI




          EX-YOO-00029
                  I

,1.71Q




         EX-YOO-00030
EX-YOO-00031
EX-YOO-00032
              7)




                   AW 7 KEES -4.7"J

                   ARAE. PRESS A4

                   APAE P




                    hAL      t,t7RS

                      IAE PRE.:RF

7- 07                          7S-&

                   ,4,111:47 PRESS 'A




                          FEAJ A.P4 ;??„,

                   .AHAE PRESS .,,

                    kAE      ESS k,144ifai

                   AFAP PRESS           ,11-4




        =i.




                                           EX-YOO-00033
                       (7)

                             AIE?PE$ AK




                                  •FIREFIS      71
                                                 .1

                                    riEf3-S




                                   PRES'

                             AHAF PRESS




                                                ;11




                             TAF PFIES$


                              ThAF ;;WiE$S.    53.;1•'21


                    40 J D   AHAE PRESS




                                   PHE         't




,o1ft 19, 052   e      _




                                              EX-YOO-00034
                                                          ."1-
                                                           —I       01
                                                                    1—



     rtaril           °111A1uct7d         5-g V, Al-      -E-(111, 1                   11-1i11               u1H1                           1999.
     12. 20. V-AV                                         P-1                     cS         ti              .01               -1=rl-
                 5_12A-              4°1 °}e11




     1.1.                    t1-171       %Pr* <s}-81- ciTli 4%1-7J *1                       Al- c?,1                     1-995L-1                71
             Alel Al tcl                        21,-Mr"                '1"t1"     itZ_1.           ell              -1̀                  9,t-CL
            1.9981d                                  *A1°11                                        7r1A-1-
                                                                    20o1d                                           _91-6-1-01
                            1:11771-'Al                   61sL
                                                             .              o]
                                                            rr •     1_            P-Li34           J=al a                          011           71
                                       taTtq-c--1      AlA 31-1-          Al-V         01
                                                                                       - 7     1=r • J_
                                                                                                     I__ 01
                                                                                                         1- 1-           1_   Al 01 Al-7,1
                 xVIA                             + c?:17JA1-__Al ol                     1-11-2-611 3atl-cx1



 1.2. t --qtA01- 7dApe
                                                                                 V.VA                     Vol
            4A1-1-1a-                                     1**                                       V-
                                                    7}±                                         201"--(31-3-i„ 71_4_ 4-01t-7:
                                                                                         "1
            7dA1-71-    71±t1- A1- 11011                         1 j o1 Ala71-                          _1_-1 -8J- 4--        Vsa,
                           P-1 A-7511 'OA*                            t-1oil 71_-i-_-81-51 oi
                                                                                           Ais 1,, •          L               ol
                  -
                  121      A-P-1       111*                      * -61-°1         °11 71±                   *4 3-7—                1L
                                                                                                                                   -=_    1 -El]
        (r=}



2.   4] Al 7,1         -1.11-20- 4

2.1. 7,AI 4_1
            '- 1962. 12. 10.                     V-Eiri.-':4- qA1                0,14                                17_101 -1             11
                                       1 715_               tic-117,1               1000j.                    *J
                                                                                                                                   EX-YOO-00035
          M9702376911                                                   -87 2L- --61-a-L c,O,_6._ ,                                'HEAKYNG
         KIM'i


           11]1.1
         -11                                         11°1           -T 11
                                                                        11--g----1,-**           ig 71 PR tl-°1            r j - 71 -1112oil

         -8-1-   A]-                                 7ft1-

 2.3. 7,,} tij                  2014. 3. 27. ill                                                 I-71- -0_477m -q1---6-1-1 61_
             a                                                 fi


3. A}V-9-1 :115g 7g.-34
                      1




3.1.1. 2014. 4. 16.                         11-.T,31q-         t-11                                                            .A1-?_-1-a- 71171
                   *27_61              N                                  -11-' 01A1           ii rbl-      -al V--) Al      P-1
                                              -MI                                        1 - ±-45 - Al- 'rd. (---)1-611                sr)-P-1
                  511-      Aol-      .-q1 -(21Pr-        VI°I           °11                   4Al-

3.1.2.    PR             A1-3-1-1                            13.1       (i1                              LJ         A111A-1 4iMR1
          -T1:71i*g—Tc)_-                   VI.                                                          1 7flJz1 114-----511°11A1 141
                          1V-      °1-1-1                (-;-)                         -5Q a 711 V.Al- ?i                    s21 1=1           0
          2 ('ifl                                                711 cS                         -a•°-1 Pr*V.                          A-I
                   Al ikr)-1                °1-                                          °1                 111                                °}A
         Al-af                       1 t1-11,1A-1 Al                  %'- z1--2-     --81- .1114-1           Ali- al

3.1.3. 01011                                ,!•Lly_.-E-4.-                         Z71it              -g- 7-10,r1-71.- 19951;41 -7--
                  61            Q1 41-1               :1_7                     E.=       sq)           _r(3_1 61 01
                            1       1-A1      Ri             711           5,600%1                        50ct17fl
                                i 71.t2- 11111°1 -(21sr°1 117151 9'.1317,                                         (41011     Al        )11E—a
                                                                      A-11-*                               *1 A-                               d11-,
         41-1i4c>14- 111*.I1-L V7I-*°1 -_1_-
                                          ,1-4)
                                          1= 1 °1                                                ±4---       HE       11-&


                                                                                                                                         EX-YOO-00036
                                                                               2
                                                                                                          O
                                                                                  711} Lt---c21
                      ffV1-131.2_g_
                                                                   (141 471                    4°14                                 1

                             1 I V-,
                      A,-)1 -*__
                                            al t         °IA}         V.                td-        Al g- 711%
         .cA              --4711 °1 tri-
                           t1-711-1- 71-7171            ti1*R1
         2POIA

               cZ1 4?-4 °11 44---4 711 51%

3.2.            41. 54-

3.2.1.                                                 7114A1-*              7i1A1-
                                                                                       - Vir-4 c1 431°1
                                        (-T-)17311.1.11-1- 5- 1 4 _11°1Al- t -/-1, (-1--)c-}-
          4 RolAl-
                                      11-all 91 4,41014 ILI               (-M--)01-     4 a- 61A} 61 Al %1,
          Al- et--
                                                                                                                  ) 7()
                                                                                                                  31       c 3I




                                                                                      4Ai- 71=1*A-1 K-NE--c21
          (-T--)61- 61-t161-614-'0122--c2i 4A1-
                                                                     7014-4aL,                   4 Al cdAl-t .-            -171
          ?-1                              71:1 -V]
                                                                                                                °I1
                                    .glR,             4 711°IA1---61 44-11 (VA-
                                                                         7141-11% 7T= A17(1.91        o

                               A-J:49i*

                                                                                                                  90A oil
 322. a                              7d 01 J-5a



                                     2014. 4. 30.2'r E1 2014. 5. 8.771-1                N1191                    (1

                                       (11 Al 3            M       411-P.-                         tl-N °}1-14%*

                                                                                          01                   -V_ 01
  3.2.4. 01 01 al- F_1-             it41-& 2014. 5. 8. V,
                                                                              141*  -1=T-
                                                                                        1   1 (11                         V:*
               °J.                                •
                                                                  la+
                                                                    11           WI       j
                           .    1,1 2.      14 141
               01


                                                                  A1-a-1*-71. 01 A1-1                     ?3              50.421-
  325. tAi


                                                                                                                EX-YOO-00037
4.1. °LC-II-Y-44


               7(1 -(21    11         sd                cr,12 4-17-P -11 V,1            711. '11&              °11                 i3
       tol-               ,       t         355Z--         1-8.01-(V-61)°11 4%111% 7d1411                                    1'0           i1



4.1.1. 7]7
       7-l7d-P-                                                     01-72-17
                                                                          -7 -P-rt3R1-q1
                                            °1-°1              1(°11            -                                               ql)
        6.29%*,                       711                  440_                                                      q-Ar-12 4 cit1.
        1-.-
        2      24.4%*                               91a, 2001. 3. 31.1 -r-1                                             1A-11  -54 pi 54

                              -4-11                                             'V.A1-°1                               -     11Nolt31-
                 q' °14 11-)-Pi 4                                                                                      - '71
           ill 4'71-
                                                   71      cl     cZI 11-3-                -4el -6-11 -V-
                                                                                                       A


4.1.2. 71:1                   2000. 1. 13.1 Ai -a- 61(1- *j-1c11A1,                                      E. JA                _2-1113,1_
        5._ el 4111 3,669m2-2- 3-11                                  13,1                      vi         '1-N71- _v_ziattra
                                             z11           *                i 14,235,720-v(--g- -Al2.171-                          )-g-- ,$)j_
        ts-N a                                       cv,        Ai-g---61- 01       F-61-di-      -g-       -y-,--z1-0q, 2014. 4. 3.1

       771-1                    904°11 7JA                                                              %-61-171A1 51-141- ±4)r--q1
               11-1 23,573205,27-V (-5-
                                     OL                         VI - 71)4                                                                  V, 9-1
       A1---2-401                 odt-1-'4f)


4.2. V14JJ011 rj1-71


     1,1
     7         7d -a- 111                     Al-IA 1 - 411 117                                            -Tat                 t-21-(Vol
                                                                                                                                     ()I
            71±4711 --4.1-1-&j: *7171- al- J--Y1


4.2.1. 011,1--a- 2014. 4. 25. cn.                          1i01-71-] *IN A-1                   4-v1oilml ii7j1V,J 01
       cz1.51             °JAI-                             T-01- -8-1 t1P-1              -2-(0
                                                                                          -              ti]         01111
                                                                                                                                   EX-YOO-00038

                                                                     4
                             oil 17:
                                                                                      -°,
                                                                                       , -1]                     Ei 7-J
                              1,1416;1711
                              7                     77c}- --11.-".21-57-


       4.2.1. zpli-W-1         , 2014. 4. 29. `ZitiVz1V-
                                                                             1,11-11 7,E1A1-0117}1
                                                                            37-1-41-9-1    1         -44 7-1,111°) -c11
                     61A1-              ar7                                (1L
                                                                             ) 1-6-1-71. t)-1-5-7 15 cAL-Z4 4    -1qt-1- 91
                °OQO


    4.2.2. a.z.11-4--q- 2014. 5. 6.
                                      c;_1:11111-2,1A-11011A-1 ;JAI-
                                                                                                      "71,14..
           cZ:1.32       71-7761— 19-(:)}     71:1    61    -R°1 AVca                                     +11         Ttl
                      °c5L— t1-71             ti   15'4-V4                   4 eJ



   4.2.3.                                                s)-}t}tzl, 2009. 1. 7.1±1 E1 2013.
                                                                                            6. 21.77M V-711 19
             (-12,8001V-110]
                                                                      13 g,7,6001V---g1P-1
                                    s--)1                     4,1,1 -9-1-e4-Es,
                                                                           -    20001,1 0} 4- _*1- -e-77M 904 ell
            7dM        235 `114 Aol 's 21
                                                                          A1-1         91-4-
                                                                                          ,

  4.2.7.             611
                       1, 7- 1, 37--1)1-11--q}
                                                                       V-r,92       Al-V        °1              V4°11
                             131-

                                              it- c;_l211-101-7i11.-1°11
                                                                                  °-1 91*. 3'4       1°1
           1-11 (1   Ai,
                                                                                    --8,51A1--1A °1
                144        1 111-&1-711 °1            )1A                                 J-t-51       V*
5. 41                      471111

5.1.    71:14        61 %i          41                                           -2-°P21-(41 )
                Oi                     V-*

5.1.1. sglal




                                                                                                                EX-YOO-00039
                    711                                  7}71-         711         1141 1-1- a 121-11             7111- 11- Tril

                 51A. O1 tl-sA            - 1 ffit= 1j500,1-V_ cl 7491 lePil
                                          °21


                   *LI                        11             V:IPA             111:(41A)


                AlPti       714-A la -:-W1                    V-14                  Alt*          111



         ro [j                 I1347 (A71),                                             1                   51       350Z-_-q

                                                                                  EP_                             11:4
         AcIPTit          8.11 r d-8-1-q) ,    A1355Z -- ( 1 qTr)

                                 t - Alq-a- a 1131                                                          Al 34-f- -61-cl

                               11                  ffi        ARM-           gi 9-1 71-cl °1 5 -V 61A01-

                             741 44


         1. 01---ig-1 01                      o]              t1: PI- 71 EE.2,-7-: 51-1 01)g.1
                                                              1:111:


5.1.3.                                         qt1- 11-14 -17i-e-1°1 5cAtl <311-(;"                                 AlV 471-

                     1 37,712-61-1A       °I1 tuf                                   9),


5.1.4. -7,-7


                              H-               1249                 i1Jli        t 71;4d, g-iql                  4 -q1

         At- 15         0N,                   1,4 1253E::i13                       LI 01 01

                              1-1)-     a 71Z1-                                                         -W--1 431 V\

         4A-1 7r=       7(1 °I1 4                                    *AI -9-1-1.11


         1,14        1I       11249            fl1



                                                         ,1--c-)1
                                                         7



                1. Al            s-11                                  251-A



                                                                       6                                                 EX-YOO-00040
                                                                               1-1,-14         15kij


                 3. J* -71 10         °11-15-1    i c4 Y.2E. -71 f37- 01 tP               -           I°I1    10J


                 4. 171 10'd 131isli                               E-a--1°11                    %'     °II     71-1


                 5. 171 5             1 } 5P-1     (-5-1 EE-1E- -F3- 31, cf7'l 101-1                              11
                     q-Q1              oPgs'l        -17T-01                           - 51-,13
                                                                                   31cI1.


                              41253-__?:113iij--


             r   %1°1°1 tai                      tj . *1                 -91                  7(1      -ll

                 Al At=
                    -


 5.2.                           C11
                                  -     u1.1                                                        71:1, 01 °1 j-gr-11A1V
          71--T-liNLW--0113A--t-1*-11111-(1q)4*                                                              2008.
        2014. 3. 31. A1-011:21                 0115_ ..aa-1-81-4-


6. A-1127-A4


             11/1 71-* .11- 111-$                    1I1              i-cVe 14711
                                                                            .                          4114
        (131d-t -IA*-.1-(1)                             s-Lc",41.01 V-1?-51              9,1--g-


 6.2. -8-7.13-1- V-°1 si-`1471- 4--A1-611                            a3-7_                      7171

        o1                                              istai                                          VA1
                          Auom--a                          gls2-14°11 11t1- ±7114=A1-
                                                               °1z_-151-
                                                                     _ V-01 3-11.(-1491                                     71±
             1I 614---1111J 1I1 7d-c)r V-Voil                                       71±4                     71       t.}
        V171"                    %°1-                              -11±1            71±                           V-g-


 6.3.                           71441=2                              111-q1A-71-               14,1-61- I1-3-7- s-)1•-kj -.64 13,1-
             1jttj        O1*7 9)L, 7t                   ol*Vol 74A-c2i-1                                               01-


                                                               7
                                                                                                                   EX-YOO-00041
                                 01-1-1            71- 911
                                                         -           11            FIA          -t1       H1711

          Arc-. c111-4.-                  5]


 6.4.                  7,E1A1--qi '1---011                1-11-P-14-%                       A1-471-
                                      la--v--8-1-711                    Ai-±ex-o Ai2O1, A1201.___s2-1 2), 311-A1--g1
                31: 04 A-01 141- ti                                 111--q    L 11S21471- O f       V 3-1A1-N-g-
                     tfi                                            01                011tta 012= 7.1\•1:I
                                                                                                    -1 01
                                                       014-71-


 6.5. (Zitil lci- V -cti                           ,--z- 2014. 5. 8. -F-(Z101
                                             1-AJ -P-
                                           1-1                                                      71,1111011 4 t           124_

          cti                                  .-Pi' -A71Z1.- -°- 2029. 4. 2. 77M cO. -PR                     -27Loci M- --,°- 2029.
         4. 2.77 1                                                                 sr11-1:1(41)1)
                           OP-                                                                 1 1A
                                                       -61-2e     APAR-A] °1 TA. °1
                                                                                                          01.SL
         4 -6-1k1.-- Vq°11                                                                                /NA I= • 04o A-
                                                                                                                       o
                 4 -8-1-1z1--011A1                 571-4 01 -1--A171A-1 41V-Y161



7.                     714-61- 4101 31-Y- A19,I--a-                                                   t1R-1               217114
                                                A1227a--01                                                                  -r
     4 -1
        7- :-                                       fcL


                                                        2014. 5.             14.


                             °1A-1 Arnt           -1


t 11±1 1. ;441 Al-As21


                                  t       I1   0 f1             i7'&1- Al-     1*.




                                                                                                                         EX-YOO-00042
.1=•=0•••1   ,1a ,.




                      EX-YOO-00043
EX-YOO-00044
                              01.   0   11
A                  L1ø

             At,


                         31




    41   „




    7

                                             3„205,277




                                                         EX-YOO-00045
2.&271214




                                                                          2     -t

                                                           01-21

                                                                   201, 2

                                                                   351: 2                  1,1.fi9,62tY




27_671 i'.21 4




                                                                                                               3 Mit)


2f;                            "                                                                 332

                                                                                                                 214.. L74


2Cg:340Z25                                                                       &I 73            D'24           I '20

                                                                                                         re,
74,711f4C1:1;',.i                                                   '202      F13131




                                                                    151


                    34:7-11L- Ft4   At '74 Ri2i: Ott E-1            Ufa       :1141744,,




                                          E                         1653                     105,65,




'717i '22541        -.11 7°1

                                                           821-3



                                                                                                  EX-YOO-00046
.-fT:CrA1225




      tak9Y-1

21"       4                               U74-3




• MZOW4




4f)1MO1                 'El r0

                ?gmz,

allA 12E2        312 ff:         :




                                                  5221      612,11

                                                  22




,-7a320,),F21                                            :A4*-1 76

                                                            tit ',i7g   2-7 2egl




2W202L                           gi ELI   31-25   350                              , 5013



                                                                            EX-YOO-00047
                                                                                          :3,047             e,EX1




                                                                     iaa2




                                                                                                             2   faco

                                                                     45.       .1112111


                                                         1525

                                                                                                             2,7110
                                                         1E25-1




                                        urj          -               10711
                                          ......
                                                         1511'1 -2   401i1;                14 , 65a ,hu
11011111/T25   77,J1E 244;      t   11 TA :11.211

                                        1,14."9121        15,1a      21e,n.5


                                                          15241      '31'.;
207
                                                                                                                 , f1111,1
                                                          15,215      111EK1

                                                                                                             2,
                                                           !FAB

                                                                                            : '1122          2.20C
                                         UFA&




                                                                                                      act!

    12            2.14'r414=„




                                                                                            EX-YOO-00048
              ';,?1;,'E',41",`J,f,":1111)




         ?J

11-5ao




                        EX-YOO-00049
                                                                                              r




                                            M1-2I

                                                                                     , i350 r4",1J
                                                                                          ,

                                                    301 , 2                 03:

      2"0:712        ,t4 `a411101                             ia1




                                            101-6                   A3,202,1'41)      1

                                                                                      214 011(1

1   I 20alcr225

      51:0401T-,7   73.17a *114. M   Cat

                    :•;1) E

                                                     T.61




                                                                                      4 75 ;14::*

                                                     V32.1

                                                     C44F

                                                     1042.                             175

                                     12,1




                                                                      EX-YOO-00050
                ca41A1-1}A 41
                           -  414°1 -F_ci).1,14-_--24-5_1111-
                                                       -          -- 111%-
                                                            .v1-q -1-                                 -Z_1:011 1999.
12. 20. 1=1-         1 t-11,3iczica_v_a--(4011 -171 Y-4 VA (Z.1 4:1 70Ji
                                                                      -
                        -qt1-01 01-41 Al-V--& 4°1*

1. al-614 A-z1


 1.1.                EVJ               d--Pr*           117i7jA.1-01),.                            19951--A
                                                    riPA -T-1         APA                               tg-9.1-    ttl,
        19981A           sZ1.4---t1                       4 t-113
                                                               ,1-°11A1
        -YA-     4-- %It- A-                               20011d                  44-1°11 P-Ittcx1

              -2-4      ti A1771-1                                     4-v-1 37-1- 7     L4i           i1

                                                VA1A511- VAl-V4°11                               1_011 01 Al-zci
        -&-                            911=2 --T-S'i 7JA1---A1 01 A1-4:115-1            -4-61-01          ola-L



 1.2.                     All--17-Z-   T AM                                      5--g- Vol
                                                                                                   010.
                                              Val                                                           -r

        -t-7A51ELI                              71-L0141-g-                                        -6- Oil--
                                                                                                         A


                     qtai-f31-121,                                41-7d-&.
              API 71 ±           A1"?..1                it-t161                        V- .4--

                 als?-11-gl '0_ 11* 11-J-40:1             11       71±-61- -31                   61
                                                                1A-V°11      71±-a1 *t1-37-             1?1
                                                                                                          )4 cl),1

2. 31

 2.1. 70--1g- A11-,--- 1938. 2. 9. 4 t -P,1--°11Ai                    11-14.
                                 Ai*                            4ov 37-0 102* 1301.1,1 .                           cc]
         .1131.
          _     'M31932534115-1                  JJ       0,11-se                                                 TIL

                                                                                                        EX-YOO-00051
     13AE KIM'oTi


2.2. 111.1d                                  1131171-
                                           V/1                                              %-qT-71                                  7.1      011     ii

          A1- 1 .s-1


2.3. VEVI311 2,-=-_:- 2014. 4. 19.                                                                           14 711 7711                   1-1




3. A1-15-1




 3.1.1. 2014. 4. 16. Ell t-1=1,1                          A-11I                  qq-q-0I1A1                                                          471
              %a c                                                                                    ral-              A1/3-4--cl                         o
                                     N          '                                                                                          -9-1     611


        cAI AlI                                                                                 ±-1-"r§1                                                   /2
                                                                                      erl
               4-v-1161-                             *114,1°134-o11 4                                                 9i 14-



 3.1.2. sd                                                                                                            A-112.01A1

                                 /A-11-.                                                              * 91 711 (Z13-1 14--T-s)-1 oil Al ul -R-
                                                                                                                                                  'e ill0 A0
                )1
                7                   Li 4,       CD()flH                                         L    711VA1-
                                                    '31a 711VAI 7°2 °.:1 2 ThI                                              711} aliA-
                                                                                      lZ7
                                           OT-A 41 -711-                                       °1 i7 1 611 A1                    1--
                                                                                                                                  -55-
                                                                                                                                    -t               o
                                                                                                                                                     l


              Al-afela                              V1AI VIM* s?-1 1-                                           41 zli31-_-4-sa-


 3-1-3- °lei] ul-F-1-                                                            } j- Al-71                            i7F 19951J 7

              5 1 01        '61 41-A 6
                           01                       Al -17 .01-   6        ILI          S-)]        7 - Tr
                                                                                                        6 131
                                                                                                           0 61 01                         61131-         11I-

                     01-    'l- 'l                  It711             5,600%1 -ed -7 -V- -(1 50°1711 711
                           711 71                          1;114°1 711 71 51                           4 -711"--1                            A1l -31 -a*

         711 °JAI-5:SA                                       A-11-113- 4/0:                           7P1 A-                                               -Pr

         ticg 61-a -       1/1-R--8-1-      L         7                -3- -lif-A0/                    T                                            **1


         ttal        414                                     1°1-61-12,1A1                           711cSA1-                               41,F-61 -ca-

                                                                                                                                            EX-YOO-00052
                                                                                 2
                     AJ .1       V-,         el                                61 44 4 71 sd                             A-La- .5q
                 -111-711°11 "T}                      .9-1 Al-                          AP-111-.             4=AI          711                  rol"
            -%4 4     714 4 71 71 f-11              .811             7)1 °             /;L151 2E- 1 451---&
                       44.-4 711            VA*


3.2. -1--A1- 31-


3.2.1.                            11        11             711704-ZJ                  11'l- 7d                      1-              K-P-11-Y-521
                                                            1-6-11-I-Pi 4             61 Al- 7 t,1- 1/                                  r-11-K°1
         Al-                                       P1 4 R 61 Al-                             (T)                   1 til a °l Al- 611°J,
                                           4R61A1-                                  -ral1uM15- 4°127E-sa1
                                                                       ;
                                                                    144-                                                                        70

               -&- ---A1-4%32, 4                   iiPr                        -*     J-211                 i2A-A, 4 711 %1 A1--a- 61
                    61 4-    *1 61 P1 71-                                                                                              4
         211,1]0                   °1 4%*
                       -W--*


3.2.2. a                         °J, 41-4                  -8-'a-1 71, *-1 -,
                                       t
                                                              6q                                          -Fr)11J        'TT11\A             4 -a-,
         TI -       71 01711 ti V E61111, A01-34: 1 A1-12- 1,                                     Ill -.F5- 6--1    4t                       1111•
               s__)1 ca                    01), s2m                   91:11,               (ZI c(1 Al 94 Al-t -                    +- 94 -7-- 71-
         1-1-111-      Al      iAl-/kg.- A-9,14%*

3.2.3. -4-11 2F-AlVi              2014. 4. 30.-E--12014. 5. 8.77M                                                          7-1,] cd.e-?°117il
                t . ALL                      V-1.31-11                   1 -Pr             71,1          °11 711 3
                     4% °                     M 01-1-1 4 91*

3.2.4. 01 oil tri-ui-                             --a- 2014. 5. 8. 3A1.1ili °11 r-11-81-cci (Zi                           1111-1A -V oil Al
                                4 cE1                       sT)-1        '41            qA61-2.-             *El                 0,1 1--&-
                            V.11 2.                                 01                 N1 °J 4 2-1                  DEaL
           1




                                                                                                                                    EX-YOO-00053

                                                                          3
                                                   Ata-11-71-71-                    2-1-- A1-°11                9.).*


                        VA


4.1. JWH                     i31


                                    tJ                       1711                                         i13       I1
    7dViills21
                                                           71 141_1 .7_4
                    ,                    11V-(V)OI1ttroi-C 1,1

         61-E1P-1-

                                                                                                       -W,       °1-Y--
               7-_- 2000. 9. 21.14E1 2014. 3. 18)Z71-1
4.1.1. 70 VII -1c

                                               4-1E-                -;-4g1A1-

                                                       `r1-41-r1-1-511                                    ofolt161-
       '4)5-1 TAIR-51A1-
                                                                  r-11R-61A1--E- 741-6-1-vaAl, -0-4-'12121

        0 0        E11aci                       A1-V-711                                   1RP         1-*-N-

                                                                               V71-011 u171---17=-4-

              Pritil,                                                                                            11-711
       71
       7,199,783,200-                             7-4        cpj itril°        01-4 4.1.2. -


4.1.2. 71,1-rail11-t-:-- 2007. 12. 1.1 A-1-a-                               798-311.11 111 'c4-aa1.12

                        rd-Al YON    A1-71-              5A-v1                              1 -A11°           1g-4°1

       V-                           01-0101-&-colz--71- 1-21-811AA1- 011                           5_4-61

                   7j0M--v--a-                01 Vr-1--t-                   62-51 9)\-4-0112E.,
                        7,000,00013j -t1-g-                    -a-s21 /7(1                 g-1711c41-&-

              1:A
              1-
              -1                               3I1llAA1- ±-rorpi                7,000,000c-g- 01-01--,8 0104

        rdz-_ vis21                   7114                       7)1.-&-)                  atc11-17,-Ei 2014. 3.

        71-A1 1 ra 7,000,000V_                                                                                   14171-
                                                                                                             71:11
                                                               1,1-711 499,545,440t1-&-


                = 2011. 1. 3.1
 4.1.3. 7,), VAIL.                                      A1-17-10i1A-1, -19--i-pLi            ilitil1AI-91 7j0j4-

        5A*1-a1-0:1                                                                      cav1A-15_, -8-1,z101171
                                                                                                          EX-YOO-00054

                                                         4
                         15,000,000-V*                                       *Pi                          711 (4-ca-                                 if-
                  a-L-14-1-R                             15,000,000 V*               --8-111(Z_I ugl-q     --II-                 711
                                     401, au-1*El 2014. 3.1                                          r-j-- 15,000,000-V                43-1(eq711

                          °            , 4 s21 A-71-                 Aol-                rcl
                                                                                          - 4 tll                           1-1-711 570,000,000




4.1.4. 71J                       2000. 9.7,1                             Ati+      01 At 4
                                                                                         - till           Ata                    -al

           1 V-01 9101, 411-R-01 Aol-                                            l utql-r -12F-1-t-r-      IN          01-17-            K.11-E-71
                  0-1
                  11),          AT. 3_r_cJ               ±a                                   300,000-vo11 *44M,
           -L-                   0 _1-1- 0 --I                      1-       I     1-                                                          TIW71
                                               71-*                 JJLE             * -T-tl--1-7 ,                     '
           741C-2r ('Ll,               q-1-1P1 0.75%)*                   VIS-1-37_,      iaf-A 201,125,000V*                                  r-1W_ 1201

                       ul              711                          7}1-a-                    -aull +11 El 2014. 4.7 z7 1 -1-1-
           oil                                           Etol*1                                  "IP]                  af-A01- -v--1A-tl-R-1
                      Al- ±-43--P-1                Ili     1,879,571,760-V*


4.1.5.            11Th          2009. 4.7c1                                                                                            711°1
                 r-II 1         c u1A1 z-IA-                                                  c).J         -s-
                                                                                                            c 1- a 91a,
                       cZ1. 1- 2A              5-- s-11                                        11iL 1=-7
                                                                                                    . - l el- Al                       Oci          1=11
                       V. 61           -a-tM                                       oa-3-1 91-g-015_                                          §.1
          4 cari              czj.             -For ;;,1 Li, 01-4         /12_4               ce oi        tj-) el          tril v.- 80,000,000

                                                          i t -14
                                                                -   °171%-a-c-1711Q-14 Al 7Jti:                                   PriA -2- `4 1J1
                               80,000,000 V* *1,4                                P-1 *( .-N                                        7),1-&-.
          O 2004. 1.7j-V-E-1 2013. 12.1771-1 --10,--t 11-1-011A1
                                                                 q4PJ.
                         4s17}71-                                            3-214       At                                     4,170,666,000V
                 4A
                  1 4914-


4.2.             APO                         -t)


       7-rlt ra1111                                        1-       417(011%/                         la% c'11-14-          t     -911112(-Vig
                 ± -6-1-71°11                             7171                   VA 14



                                                                                                                                        EX-YOO-00055

                                                                             5
                              2014. 4. 26.                    11A14,                           1        20            011                  cLi ca 7}
                -7-1-711A1-                                                                                         1g°1-.                        -8-
        .M 714                     -a-. 4 -611 -8.N          A1-1        AI 2E: 144-*                        71 =
                           "       711                 -Pr                    Al 611 144 °1 1                                                  1 -4-
         '1-t11 (--)             °1         611-.q                  q-'8-11 4-'1
                                                                               1 cL1P-1                      71- °11 711 111                   '1-11
                                                     121-V_         71                                                               VU
           7]$ V-1                        -all 91       1-1-71---1-±E11, _J.- 01                     -"611             --a- ' -q -e-5-1-3-1 9171
                     r+.        Id -?„-4                                 SLPLUSq                                       1j

        -471-              O1A1-         912E-      K- Y-ELull %-c11-(Zil                                                      *i1
                911c= 1A--°111e1 °-Fi°1°11 7-11V%1 13
       *7171-                                                                7-IV E01
        q-c=1 13VA-E-                                (-; --)r-1-V.- 1-91 1-IL5- 1:11-1-7M                                            (      500)
       .g1 2-3%-2-               L 11-2---5)--                               -V-1--1           c?;            71- 1-1-011-1Al             1JI
       "(.-)°1- °1V_ el- 01 -"ol                 71- Al 'V Al- Oil '1               --(a- 7j                            11 71 -`)1 74-A1-%1
                        1'1         *1           -q1 Al-       1                     91            -8-t1-1/1                   61 1--1-Al Ai 4
                     Al-I°11711 (Zi_ 4t11               (k)               91r-1-."-IL


4.2.2. 111_71-1----°- 2014. 4. 30. 'i'_111V11- 7,1                            011A1 7jAl-01jOlJ1l "--Prt1- 71 91- 714
       ra111171-           csAya.--a-                                    -Ia. t4       4-t-              Al                       71,1     41, 7E1
       t 1-1,                    71,1 -W-&-1- 01 11A°11 r-11                         7JA1--2- ZtO1 -Pr                               °11 711



4.2.3. ig-t--4-0- 2014. 4. 29. 01 ti.Vlqiti-1 7dAl- -1-Aj                                                oil Al "r1-4-ti-P1 7,1
       -(ig 0                       Ai 7,1 VIll                 Al 011 11-4                             -01-
       P-1 91*                  *1 01, 4-4                           Li- oil 7-11       &          1tiL


4.2.4. 01A,-;&1--q- 2014. 5. 3. c;L,111=g-7jV.-1                              7j Al-               iOl1 11 "4t}71-


                                                                            V.11171- Al


                                                                                                                                         EX-YOO-00056
                   -7.- 2014. 5. 4. 01 1 V-7J 51-1
                  -1=                                                 71-]                 Th OI17I1"71,1 111O1                Al 611

        44 r-tql-u1-611            E- 7,L1-a-- Al              i     EA 61"rN                             -a- (4                  S61_

       8,00013,1-W4             111         1i _v_4 car-14°101 r-171-(Z1-37-1-                                     -TVA

                        W31                f51-U-


                                                              (--i---)E-P-11cdr-1A-cd, 4 -11 Q.1,

        71 4111 Ai -T5-611 -q1 tt'W,                                                 ti =A- -P-r-13R1-(1                    'V All
                                                                                             qt.1- 1-11c-1         9\1-f°


                          Pdr              AJ        616,4                                                         41 61 -W-1

        t2-       4611 44          'A 4711 O1Oi,a                              1-11          -fr.           31-15.1 01 14
                                 -qt1-aL            7.- 6111 111-7,4 *1 61 -V----t-51 61 91*.
                                                 9J-1-                                                                       61- 61 V.
                                                                                     * 111Q.1, +1-4W2-5)1 Ti-g3-7141-11q
                  PI *711Y__                      661 Ai-V 4. 1A °1                                 611 4 4                 Al 61-7-
                                                                          01
                                                                          o1 0
                   t1 I-I&             AI 9:-                 5101           Als




5.


 5.1. 7-rM11111      1.1 ttl-          7Pillti4                                                            1
                                                                                             -?-1111-(1%1)41
                     4-1°-(31-


 5.1.1. 41
         ,


      -111411355            i1     -


                                                             L 11                  Vo' -4714 a
         G11      51-A '1491                    EEl€: 1 j 500 jJ °14-521                             fl


512. -4141All1 71                                11i(                         ffol


      -41      7(45A-VrA 71-1 - 1l i t -611170.- t -V*              113              111V-

                                                                                                                       EX-YOO-00057
         riED rtj         j                            1 350a(i75-7 ),                1351(1347                         4350Z:_s21

          Acl-*V11-                                              -= A1356----(9J 31:-
                                          1355E---(11 .111 °J) ffit.                /A01-s21 Vve11

                                                        t             RR E.             6:1 41                      i34-g- 4°1

               --T-1%-c1-711                            1If           c)1    -c2-1 71-c 11   5        --(Z-.1 °1        1°11      r-}-
           O
               4    ;$-                   44


                                                       -:: 51-4 01A1 7cjq j
          1. 61----i-401 50c1t1 oliel-ca 1: -1;-7] 5_c-17


 513.                                      (Zit- g1-6-11 -Pc(4 01 5-°L.A1 01161- cil                               -P-T-11A1V471-

                                                                        ttal


5.1.3.


                                          1249              i]1                  1JI1        ..811                    4 P-1 i7-±A1

             7 151j. °Pit
         A-1-7                                  1253Z--           3V---,1-1'÷.      ca 61    AM V-1- VI_ V-

                                      a    71                                                 r-1-31                -61-3-7 V*. tri-

         atAl 7T= -3-g131 °I1                                     i         PP1%-9,t


                                          A114


          rW        ±'1 A-1E7                         -c21 14E.


               1. A-'                tf         1,-,b1 4 ()fit- 2510_


               2. -Pr- 71      (11                                                 114               15\-4


               3. 1-71 101-A °11"-P-1              1O5
                                                             E-t -


               4. 1-71 101-i4 P1 ,21-P1                     Mt= Pf-aq °M -61---1e                             °li t- 71-11


               5. 1 -71 51,4 13111,1°1            0         rE        12          f1 101-1              Al-°1 41               LE
                                                                                                                               _1-
                                                                                                                                   1-

                   T1-%1 1at] 01101-9-1 VP:col -6-11ral--61-'1E-.=1I15                                1--AJ

                                                                                                                        EX-YOO-00058
             --VA1-_+__41            253a-. A113-ig-

                                                                                     O1l    7O            a      1 1_ 0 01-
                 1 61 °1
              5'11                      1-        17_1_-84 *ail          'q                                             t_


                   =
               A1A-t-


 5.2. 61 A01•°1 V614i-1- 1-14 11.-qpiqq-01,9                                               aL                  71411Apli

                                                  --(d13,1-(451 1)4-1-                                           2008.      1.-11-E-1

        2014. 3. 31. A1-61s1                  j 01:y_ .a1--c-t-m.*


6. Allal cg4


        °±1A-1       1                 91- V-.°1 7a. 111°1 r1I -ETN -1E21I
                                                                      -                                       171W

                                                          Alz-v-__0(4101 V+
                                                                          151 61 9)*


 6.2. J-Z_13-1T- V-01 -31
                        - 1°11-71-                                       451                    71±-471                        7c1-1-

        011 -1E-71±1f                       W1 41 -ca-                                                    °JAI

         7- 0Pc1-611-1-
        4-

                             }c11           14.          Al o1zjf V701 -Tils1A-s--,1
                                                            1A-voll              71±1-1- 01-2,
         ]7                11a01-                                                71± 3A-v,z4 A-111-71-


 6.3.                               A0.1.    A1-4:
                                                17 21
                                                    - AI-              111°17i-71-          V,1t1- 9431                 •;),V-P,1-td-

        Ael-rol---8-1- 01-8-71- 91a,                     01-451101 7JA1--c21

                    61-1-1V-        -7,-171- 9\14E-11                                                           17 --Ectol
        OA         141- •H   01_61                                     01 o
                                                                  -r     1-71-



 6.4.               711A1-°1            7 -°11 qui- 4 91M                                                     91437_
                 •1134_°61 I-&-                                                                  A1201?)--91 2), v-Alpi

         1y_opci-01 v -4-51r+t—I                                          -ll 3f7f              °.c101-             11,1 4 APS-a-

        1,r-8-1-91r1-3-1                              61-8-4 91,4-a- 4 -A1-5_ 01171-,1:1-1 sjt_                    7-1 01
                                                                                                                       T3




                                                                                                                       EX-YOO-00059
                                       1 -AJ           2014. 5. 8            O    O1                7j1    *    11 11V-
 65
                   v-*---6-19,17_           L -19-1:.7171--e--L. 2029. 3. 10. .771-1 oj.                  A1-2710j1--.2( -.- 2029.
                                                                                                         1 _TA11               A1
      3.    10.771-1 41                 t      71-'6' 111_%013A-t-ild
                                                       •                         Prit11-(41,q) 1A-5)-M 7rt

      alta 2F- 9,12E-                            ori 44E-           Al 01              °IA] 111J-1=d                 v11-1-2--Q

            t l--c,ritq- V-01 1 -6-1.81-01          3-1°J.                     -1---                 01 9*.( 5,11
                                                                                                61 o                   04
                          oil                                       -401 -T-11.101              Ai, In •                o o Stl

                                  `11-A-1                               1°1                ts1-31


7.              -?-1 7144 Al--Sol                                                                   t1-91

     %-g-           r1111-v1-X- Vfl A11227-011 1E1-4                                                Ag-               -a-
                                                                                                                       (

                          01    1-6-1-111A-1

                                                      2014. 5.         14.


                          ci,_141.A111-4P1-1 41A1-              2.- 1   •••••••...f.
                                                                   0


       1. 7j    lgq1 Al-                          Al4 14.


       2. 7r]      141I               427_0,41-P1A                           1*.




                                                                                                                      EX-YOO-00060
EX-YOO-00061
320209   3620




                EX-YOO-00062
                            !:12:




  1A I




                                              1




         1

                    798-


31-

                      1




             10,{

                     El    4.



                                    EX-YOO-00063
21Y




      vit




        EX-YOO-00064
                  009.. 4,, .4!      -

                           PRT
1- 2                       Tfl




                     Q't

                                             0 -hi   CI
1-11-g- 81
       „
                                                                4,



                                 4       7


           666



                                                          cif

                            4



     Ii                                                                      Yr -3F;; 747r''


SILD00,000                                                204         2121 _c .4

811,000,1)00 40




                                                                     EX-YOO-00065
                 ML-4--H.



                                   353




                 4V::4




                                :rj,,3!E.Tt




ZOC.113-05-0 1   fAiLf




                         R.!.



    Cr02-02


                                              EX-YOO-00066
21.11,13- L

20-10-1)?:,-05.




                        D




                            9:1           r7f4,


                                  7.41




     O 12-0

                  'tS




                                         EX-YOO-00067
                  ACI4




                          7




:   13-04-04




        F:O-707




                                       E±L8




                         44,5,45, 40




                                              EX-YOO-00068
                                             1.k.   7.17


C11-122Q          4E4




           1;19t1' TF,11717-

           F:f1    Et1




                                     2


           K-1




           W,C-1„




                               4,)


                                         r



                                                           EX-YOO-00069
4-Q2-   ifj,




               570. „Oa° GOO




                               EX-YOO-00070
            CJ   01 Al

cky,12




                                                    'MIL!
                                      6,335,57




                                          , UV-




                                          44!)




                         - SLAM      11, Ct-5-5„,

                         KFLJS,




                         ;SLPIL"'    10,323, 4.

                         6LP,Jz


                         SLFLUS


                         SLA,US




                         5„,FILLY:

     0-31                SLPLUS


                         SLRIS


                                     14


                                                      EX-YOO-00071
               Ell Rai AF
                                     811   aw4:911
2007-01- 31.

                            ELKUS-    7 ,E2fi ,74Di
   e                   I




                                           °;.7,52L,150




                                       11,25.9,150 :.




    r1-07-11




                                             5,UOS':,300;




                                                            EX-YOO-00072
                   SL:PUB

                   t'ItYLLIS




                   SLPLLIS




                               p.7             'FA


                                     ,


   Clqi.l•


t7,C1-

         TT,;1




   Li FC1


         Et-E4     .3.RJ




         11,4114                         SLI




                                                     EX-YOO-00073
                                            SL.FLLV..;   I




                                            SLPLUS

                                             1.PLIEJ

                                            SLPLI.X.;

                                            SLRALS,          6,463,100




                                            SLPLUS

                                                   ”

                                 R.4.14
21).12:-I.73-3 1




                   14c,i rt.,1               SJA,J.12,




                                 A




                                              SLR,'

                                                                41:)4
 2012—P-213

                                              S1,PLW




                                      H11




                                                                         EX-YOO-00074
760.




       EX-YOO-00075
                        4)




                             60.0X.WC




                                             P




                                            1;121tg




   0-124




             9 ai.F4'




                             €10,0e0.00 $




                                003

2010- 12-3                   LIO COO   .

                                                      EX-YOO-00076
                                             190 OGO 00D LL

                                                            3:Pa!



                                                0




                                                          CI X,17:O 73 4.4




2012-00



   2-473-31




              W.74.13•2"




                                       P.2    DD,OW


                 Da' Lt



                                                                         6,4



                           57fai   crk.c?1    Eio,oao,o




                                                                               EX-YOO-00077
EX-YOO-00078
